Case 2:96-cr-00257-WFN     ECF No. 442    filed 03/10/20   PageID.12693 Page 1 of 9




 1   Law Office of Jeffrey S. Niesen
     Jeffrey S. Niesen
 2   1411 W. Pinehill Road
     Spokane, Washington 99218
 3   Tel: 509 822-7140
 4   Counsel for Defendant
     Verne Jay Merrell
 5

 6
                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8

 9
     UNITED STATES OF AMERICA                     Case No. 96 CR 00257 WFN -1
10

11                      Plaintiff,
12
                                                  DEFENDANT’S SENTENCING
13         vs.                                        MEMORANDUM

14
     VERNE JAY MERRELL
15
                        Defendant.
16
     ______________________________________/
17

18
           Comes now defendant VERNE JAY MERRELL by and through his

19   attorney Jeffrey S. Niesen, in accordance with the Court’s sentencing order of

20   January 15, 2020 (ECF 434) to present for the Court’s consideration Defendant’s
21   Sentencing Memorandum. Sentencing is scheduled for March 25, 2020, at
22   9:00 A.M.
23

24
                                          Introduction
25
           Verne Jay Merrell (hereinafter sometimes referred to as the “defendant”)
26
     is before the court for a re-sentencing arising from his conviction by Jury Verdict
27
     as to various Counts of the Indictment filed June 4, 2019 (ECF 1) and a
28


     Defendant’s Sentencing Memorandum                                            1
Case 2:96-cr-00257-WFN     ECF No. 442     filed 03/10/20   PageID.12694 Page 2 of 9




 1   Superseding Indictment filed April 9, 1997.
 2

 3

 4
                                   Criteria for Sentencing

 5
           With the Supreme Court’s decision in United States v. Booker and United
 6
     States v. Fanfan, 125 S. Ct. 738 (2005), the landscape for sentencing a federal
 7

 8
     criminal defendant changed. Previously in fashioning a sentence the Court was

 9   bound by the mandatory provisions of the Federal Sentencing Guidelines, the
10   Booker and Fanfan decisions made it clear that the Guidelines were advisory only.
11   While the guidelines were to be considered and given weight, it was just one of a
12
     number of factors the Court was to consider in deciding an appropriate sentence in
13
     accordance with 18 U.S.C. § 3553. The ultimate question, taking all of the facts
14

15
     and circumstances into account, is whether the sentence imposed is reasonable.

16
           In United States v. Carty, 520 F.3d 984 (en banc) (9th Cir 2008), the Ninth
17
     Circuit reviewed the three post-Booker Supreme Court opinions in order to clarify
18

19
     the requirements for the district court’s determination of a “reasonable sentence”

20   within the circuit. The Carty court echoed the Supreme Court’s dictate that “[a]ll
21   sentencing proceedings are to begin by determining the applicable Guideline
22   range.” Id. 991. The other factors to be considered are those criteria set forth in 18
23
     U.S.C. § 3553(a). The overarching statutory goal is for the district court to
24
     “impose a sentence sufficient, but not greater than necessary” to reflect the
25

26
     seriousness of the offense, promote respect for the law, provide just punishment,

27   afford adequate deterrence, protect the public and provide the defendant with
28   training, medical care and correctional treatment. Id.

     Defendant’s Sentencing Memorandum                                               2
Case 2:96-cr-00257-WFN      ECF No. 442    filed 03/10/20     PageID.12695 Page 3 of 9




 1         The sentencing court is also directed to consider the nature and
 2   circumstances of the offense, the history and characteristics of the defendant, the
 3
     types of sentences available, unwarranted sentencing disparities, and the need to
 4
     provide restitution to the victims of the offence. Id.
 5

 6         In addition to the above there are other sentencing related matters which the
 7
     Court must consider in the determination of the appropriate sentence in this case:
 8

 9         1. Stacking of the 18 U.S.C 924 ( c) counts. At the time of the original
10             sentencing in 1997, the law allowed the stacking of the 924( c) counts
11
               even when they were all charged in a single indictment. The First Step
12
               Act of 2018 changed that result and only allows for higher punishments
13
               when there is a second or successive conviction after a first and separate
14

15             conviction. In this case there is no prior 924(c) conviction. Therefore,

16             stacking of the 924 (c) counts is no longer appropriate. The Court should
17             consider whether to run these charges concurrently.
18

19         2. Mandatory guidelines. The original sentencing took place pre-Booker,

20             when the guideline application was mandatory. The substantive counts,
21             received concurrent guideline sentences - a total of 168 months - with
22
               the 924 (c) ‘s stacked consecutively thereafter. In order to avoid any ex
23
               post facto issues the Court should for re-sentencing treat the guidelines as
24
               mandatory and confirm the original guideline sentences that were
25

26             imposed.

27
28


     Defendant’s Sentencing Memorandum                                             3
Case 2:96-cr-00257-WFN     ECF No. 442     filed 03/10/20   PageID.12696 Page 4 of 9




 1         3. Lack of a special verdict. The 924 (c) counts that remain and, on which
 2            this re-sentencing is based, allege the use of destructive devices. That
 3
              has the effect of increasing the sentencing exposure on each count from
 4
              five to seven years to up to 30 years. A review of the Jury Instructions
 5
              and the Verdict form establishes that the Jury never found (by way of a
 6

 7            special verdict or other means) that the element of a destructive device

 8            had been proven. Since that finding, or lack of finding, increases
 9            defendant’s exposure to punishment it must have been submitted to the
10
              Jury. At most Mr. Merrell stands convicted of a standard 924(c) on both
11
              of the remaining 924(c) counts.
12

13                      The Presentence Investigation Report
14

15         The draft pre-sentence report ( ECF 438) was reviewed and the objections

16   noted were made known to the Probation officer on March 2, 2020. That draft
17   report was prepared without interviewing the client. On March 3, 2020, that
18
     oversight was pointed out to the Probation officer and it was agreed that the
19
     Defendant would be interviewed on March 9, 2020, in Yakima which occurred. At
20
     this time it is not known whether that interview will spawn additional objections.
21

22   In order to coordinate with the client and provide time if further objections are

23   necessary, the defense asks leave to file a supplemental pleading or alternatively
24   request a continuance of the sentencing date.
25

26

27
28


     Defendant’s Sentencing Memorandum                                               4
Case 2:96-cr-00257-WFN        ECF No. 442   filed 03/10/20   PageID.12697 Page 5 of 9




 1

 2
                                  Mr. Merrell’s Sentence
 3

 4
           I.     Base Offense level , Enhancements, Departures
 5

 6         The defense generally agrees with the computation for re-sentencing
 7   provided by the probation officer. As noted in the objections to the PIR the add on
 8
     for obstruction of justice is unwarranted . Defendant should also get the 3 point
 9
     level adjustment for acceptance of responsibility which was demonstrated when he
10
     was interviewed on March 9, 2020. He should also get the benefit of the
11

12   application of the First Step Act of 2018 which bars the stacking of the 924( c)

13   offenses in this case.
14
           II. 18 U.S.C. 3553(a) factors:
15

16
           In accordance with 18 U.S.C. 3553(a) the factors to be considered by the
17
     Court in imposing a sentence which is sufficient, but not greater than necessary
18
     are as follows: (1) the nature and circumstance of the offense and the history and
19

20   characteristics of the defendant; (2) the need to reflect the seriousness of the

21   offense, to promote respect for the law and provide just punishment; (3) to afford
22   adequate deterrence to criminal conduct; (4) to protect the public from further
23
     crimes of the defendant; and (5) provide the defendant needed educational or
24
     vocational training , medical care or corrective treatment in an effective manner.
25
     Each of these criteria in the context of this case will be discussed in turn.
26

27
28


     Defendant’s Sentencing Memorandum                                               5
Case 2:96-cr-00257-WFN     ECF No. 442    filed 03/10/20   PageID.12698 Page 6 of 9




 1

 2
           1. Nature of the Offense and Characteristics of Defendant:
 3

 4
           This is a serious series of crimes arising in 1996 which resulted originally in
 5
     a 168 months concurrent sentence followed by two life sentences stacked
 6
     thereafter. At this point the defendant has served approximately 24 years thus
 7

 8   satisfying the concurrent sentences. What remains are two Sec. 924 ( c) sentences

 9   which should not be stacked but run concurrently as well either after the original
10   concurrent sentence or consecutive to that sentence but running concurrent with
11
     each other. These offenses are standard 924 ( c) offenses in which a brandishing of
12
     a weapon occurred. The result is a seven year add on sentence. Thus, the
13
     defendant should be admitted to supervised release forthwith.
14

15
           The defendant is a 74 year old man who has been in federal custody since
16
     1996. Most of his family has passed on with him still being in touch with one
17
     brother. He has lost contact with his children. He is well read, basically educated
18

19   in the military where he served six years on a nuclear submarine. He was

20   honorably discharged achieving the rank of E-6. Thereafter he was employed as a
21   nuclear engineer at Bechtel and other companies before becoming self-employed.
22
     He is articulate and generally in good health.
23

24         If released. He has indicated that he will seek to return to his hometown in
25   Pennsylvania. He is in contact with a boyhood friend who has invited him to live
26
     at his home. He understands that he will be subject to supervised release. He
27
28


     Defendant’s Sentencing Memorandum                                             6
Case 2:96-cr-00257-WFN      ECF No. 442    filed 03/10/20   PageID.12699 Page 7 of 9




 1   indicates that he will not have difficulty complying with restrictions or
 2   requirements imposed by a probation officer.
 3

 4         While his core beliefs remain unchanged, he has no interest in seeking to

 5   change or warn the world of impending doom. All that he seeks is peace, a safe
 6   place to hunker down and live while he attempts to repair his life. In short, he has
 7
     paid his debt to society and wants nothing more than to live an unremarkable life.
 8

 9         2. The seriousness of the offense, promote respect for the law and
10   provide just punishment.
11

12         The core offences are most serious as reflected by the life terms of

13   imprisonment. 24 years has gone by since Verne was imprisoned. That is
14   sufficient to promote respect for the law and provide just punishment.
15

16         3. Afford adequate deterrence, and, 4. Protect the Public.
17
           The sentence that was imposed was adequate to deter defendant and others
18
     from offending. It was more than adequate to protect the public.
19

20
           5. Education and vocational training etc.
21

22         Verne is constantly reading. He is interested in the world and has an
23   insatiable curiosity . If released, he will seek whatever training and opportunities
24
     are made available,
25

26

27
28


     Defendant’s Sentencing Memorandum                                             7
Case 2:96-cr-00257-WFN       ECF No. 442   filed 03/10/20   PageID.12700 Page 8 of 9




 1                                   Motion for Variance
 2
           At this point Mr. Merrell has served 24 years of a life sentence. After 14
 3

 4   years all of the concurrent sentences have been satisfied. Defendant has served 10

 5   years into his life sentences two of which have now been dismissed. If the Court
 6   determines that what remains are standard 924 (c) sentences and that they should
 7
     run concurrently defendant has complete his term of imprisonment and should be
 8
     released. Mr. Merrell is turning 75 years of age in the next several months. He has
 9
     learned his lesson. Whether or not he is further incarcerated depends on what the
10

11   Court’s view of the purpose that incarceration will serve. The defense view is that

12   it will serve no purpose except to render punishment, which due to the mandatory
13   nature of the initial sentences, has been more than adequate.
14

15                                         Conclusion
16
           Defendant’s further incarceration cannot be justified. He is no longer a
17
     threat to the public. He has learned his lesson. He should be released as soon as
18

19   possible.

20
                 Dated: March 10, 2020      Respectfully Submitted,
21

22                                          Law Office of Jeffrey S. Niesen
23                                          s/Jeffrey S. Niesen for
24
                                            Verne Jay Merrell
25

26

27                                   Certificate of Service
28


     Defendant’s Sentencing Memorandum                                           8
Case 2:96-cr-00257-WFN     ECF No. 442    filed 03/10/20   PageID.12701 Page 9 of 9




 1   I hereby certify that on March 10, 2020, I electronically filed the foregoing with
 2   the Clerk of the Court using the CM/ECF System which will send notification of
 3
     such filing to the following: AUSA Joseph Harrington and Stephanie Lister,
 4
     Counsel for the United States of America.
 5
                               s/Jeffrey S. Niesen (33850)
 6                             Law Office of Jeffrey S. Niesen
 7                             1411 W. Pinehill Rd. Spokane WA, 99218
                               509-822-7140
 8
                                jsniesen1@yahoo.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     Defendant’s Sentencing Memorandum                                            9
